       Case 1:17-cv-11011-GAO Document 271 Filed 02/18/21 Page 1 of 10




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


 ANDREW MOBUS,

        Plaintiff and Defendant-in-
        Counterclaim,

        v.                                         C.A. No. 1:17-cv-11011-GAO

 BARD COLLEGE,

        Defendant and Plaintiff-in-
        Counterclaim.


      DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION IN LIMINE TO
         PRECLUDE A RETRIAL OF THE UNDERLYING PROCEEDINGS

       Though framed as a “Motion to Preclude Retrial of the Underlying Proceedings” (the

“Motion”), the clear intent of Plaintiff Andrew Mobus’s (“Mobus”) Motion is to exclude relevant

evidence concerning the accuracy and validity of the outcome reached by the committee that

found Mobus responsible for violating the Sexual Misconduct Policy (the “Committee”).

Mobus’s proposition is untenable because his Title IX claim is premised on the “erroneous

outcome” theory of liability. As numerous federal courts have recognized, a party seeking to

advance an erroneous outcome claim theory must prove that he was, in fact, innocent of that

which he was accused, i.e., an erroneous outcome in a disciplinary proceeding, and that gender

bias was a motivating factor in the erroneous outcome. Having asserted this claim, Mobus

cannot now preclude from trial evidence concerning the truth of the underlying allegations made

against him. This Court should deny Plaintiff’s Motion.
        Case 1:17-cv-11011-GAO Document 271 Filed 02/18/21 Page 2 of 10




                                          ARGUMENT

   I.      Proof of Mobus’s Innocence is a Necessary Element of His Title IX Erroneous
           Outcome Claim.

        Mobus’s Motion is premised on an incorrect characterization of the standard to be

applied to Title IX erroneous outcome claims. Mobus asks this Court to adopt a standard for

erroneous outcome claims void of any consideration of whether there was, in fact, an error in the

outcome reached by the Committee. See Memorandum in Support of Plaintiff’s Motion in

Limine to Preclude a Retrial of the Underlying Proceedings (ECF No. 245-1), pp. 2–4. Mobus

would instead limit the jury’s review of the evidence to whether the Committee engaged in a

“flawed” procedure resulting in an outcome motivated in part by gender bias. Id. Not only does

this position defy logic (how can a plaintiff establish an erroneous outcome without a

demonstrable error?), but it also ignores the standard established by the seminal case addressing

theories of liability under Title IX, Yusuf v. Vassar College, 35 F.3d 709 (2d Cir. 1994), which

requires plaintiffs to prove they are innocent of the alleged misconduct to succeed on a Title IX

erroneous outcome claim. Id. at 715. In reviewing different theories of liability under Title IX,

the Second Circuit in Yusuf noted the dichotomy between an erroneous outcome theory and a

“selective enforcement” theory, in which proof of innocence is not material:

        Plaintiffs attacking a university disciplinary proceeding on grounds of gender bias can be
        expected to fall generally within two categories. In the first category, the claim is that
        the plaintiff was innocent and wrongly found to have committed an offense. In the second
        category, the plaintiff alleges selective enforcement. Such a claim asserts that, regardless
        of the student’s guilt or innocence, the severity of the penalty and/or the decision to
        initiate the proceeding was affected by the student’s gender.

35 F.3d at 715 (emphasis added); see also Doe 2 by & through Doe 1 v. Fairfax Cnty. Sch. Bd.,

832 Fed. App’x 802, 804–805 (4th Cir. 2020) (contrasting an erroneous outcome claim with a

selective enforcement claim). Thus, while proof of innocence may not be relevant to a selective

enforcement theory, it is a necessary element of an erroneous outcome theory of liability.

                                                 2
        Case 1:17-cv-11011-GAO Document 271 Filed 02/18/21 Page 3 of 10




Because Mobus asserts an “erroneous outcome” theory (see ECF No. 1, First Claim, “Violation

of Title IX – Erroneous Outcome”), he must establish that he was innocent of the charges for

which he was found responsible.

       On each occasion it has had the opportunity to address a Title IX erroneous outcome

claim, the First Circuit has applied Yusuf. See Haidak v. Univ. of Massachusetts-Amherst, 933

F.3d 56, 73–74 n.11 (1st Cir. 2019) (“Both parties agree on the theories of liability outlined in

Yusuf. We have, in the past, applied the Yusuf framework to Title IX challenges based on

disciplinary proceedings”); Doe v. Trustees of Boston Coll., 892 F.3d 67, 90 (1st Cir. 2018)

(applying Yusuf standard to Title IX erroneous outcome claim on summary judgment). Further,

this Court has regularly relied on Yusuf in analyzing Title IX erroneous outcome claims. See

Doe v. Harvard Univ., 462 F. Supp. 3d 51, 60 (D. Mass. 2020) (applying Yusuf to motion to

dismiss); Harnois v. Univ. of Massachusetts at Dartmouth, No. 19-10705-RGS, 2019 WL

5551743, at *5–6 (D. Mass. Oct. 28, 2019) (citing Yusuf for pleading standard for Title IX

erroneous outcome claim at motion to dismiss stage); Leader v. President & Fellows of Harvard

Coll., No. 16-10254, 2018 WL 3213490, at *5 (D. Mass. Jun. 29, 2018) (citing Yusuf at summary

judgment); Haidak v. Univ. of Massachusetts at Amherst, 299 F. Supp. 3d 242, 269 (D. Mass.

2018), aff’d in part and rev’s in part on other grounds, 933 F.3d 56 (1st Cir. 2019) (applying

Yusuf to erroneous outcome claim on summary judgment and finding plaintiff failed to establish

the first element of his claim because he admitted to engaging in the underlying misconduct);

Doe v. Amherst Coll., 238 F. Supp. 3d 195, 222–23 (D. Mass. 2017) (applying Yusuf to Title IX

erroneous outcome claim at motion to dismiss stage); Doe v. W. New England Univ., 228 F.

Supp. 3d 154, 186–87 (D. Mass. 2017) (applying Yusuf framework at motion to dismiss stage;

quoting Yusuf for proposition that “In . . . ‘erroneous outcome’ cases, ‘the claim is that the



                                                  3
        Case 1:17-cv-11011-GAO Document 271 Filed 02/18/21 Page 4 of 10




plaintiff was innocent and wrongly found to have committed an offense.’”); Doe v. Univ. of

Massachusetts-Amherst, No. 14-20143-MGM, 2015 WL 4306521, at *8 (D. Mass. Jul. 14, 2015)

(adopting Yusuf in analyzing plaintiff’s Title IX claims on motion to dismiss); Bleiler v. Coll. of

Holy Cross, No. 11-11541-DJC, 2013 WL 4714340, at *5–6 (D. Mass. Aug. 26, 2013)

(analyzing plaintiff’s Title IX claims under Yusuf framework at summary judgment).

       The First Circuit and this Court are not alone in adopting the Yusuf standard, as federal

courts throughout the country routinely rely on Yusuf in indicating that, in order to succeed on a

Title IX erroneous outcome claim, a plaintiff must first prove that the plaintiff is innocent of the

underlying misconduct. See Fairfax Cnty. Sch. Bd., 832 Fed. App’x at 805 (“we agree with the

Board that Doe’s admissions belie any assertion of innocence and, thus, defeat his erroneous

outcome claim.”); Doe v. Valencia Coll., 903 F.3d 1220, 1236 (11th Cir. 2018) (“Under [the

erroneous outcome] test, a student must show both that he was ‘innocent and wrongly found to

have committed an offense’ and that there is ‘a causal connection between the flawed outcome

and gender bias.’”); Plummer v. Univ. of Houston, 860 F.3d 767, 777 (5th Cir. 2017)

(recognizing that under an erroneous outcome theory, “the claim is that the charged student

(plaintiff) was innocent and wrongly found to have committed an offense.”); Doe v. Cummins,

662 Fed. App’x 437, 452 (6th Cir. 2016) (“A successful ‘erroneous outcome’ claim requires the

plaintiff to show that the ‘outcome of [the] University’s disciplinary proceeding was erroneous

because of sex bias.’”); Robinson v. Howard Univ., Inc.¸ 335 F. Supp. 3d 13, 27 (D.D.C. 2018)

(“To succeed under [an erroneous outcome] theory, Mr. Robinson must show that ‘he was

innocent and wrongfully found responsible of an offense due to gender bias.’”); Doe v. George

Washington Univ., 305 F. Supp .3d 126, 133 (D.D.C. 2018) (“Courts in other circuits have

recognized an ‘erroneous outcome’ theory of Title IX liability, under which a student may



                                                  4
        Case 1:17-cv-11011-GAO Document 271 Filed 02/18/21 Page 5 of 10




prevail upon a showing that he was innocent and wrongfully found responsible of an offense due

to gender bias.”); Schaumleffel v. Muskingum Univ., No. 2:17-cv-463, 2018 WL 1173043, at *15

(S.D. Ohio Mar. 6, 2018) (“An erroneous outcome claim exists when an ‘innocent’ person was

wrongly found to have committed an offense because of his or her gender.”); Doe v. Ohio State

Univ., 239 F. Supp. 3d 1048, 1069–70 (S.D. Ohio 2017) (“An erroneous outcome claim exists

when an ‘innocent’ person was wrongly found to have committed an offense because of his or

her gender.”); Faprusi v. Case W. Reserve Univ., No. 1:16 CV 1586, 2016 WL 8794464, at *4

(N.D. Ohio Nov. 30, 2016) (“the erroneous outcome standard requires that a plaintiff

demonstrate that he is innocent of the charges against him and was wrongly found to have

committed the offense in the disciplinary proceeding.”); Marshall v. Ohio Univ., No. 2:15-cv-

775, 2015 WL 7254213, at *5 (S.D. Ohio Nov. 17, 2015) (“The gravamen of an erroneous

outcome claim is that an ‘innocent’ person was wrongly found to have committed an offense

because of his or her gender.”).

       Indeed, this Court previously acknowledged that an erroneous outcome claim cannot

survive without a showing of innocence when it found that a student could not maintain an

erroneous outcome claim because he “admit[ed] he violated the [no-contact] order” at issue in

the underlying disciplinary proceedings. Haidak, 299 F. Supp. 3d at 269. In Haidak, a case

cited by Mobus in support of the Motion, the Court addressed plaintiff’s claims on summary

judgment, noting that at that procedural stage plaintiff “must first offer evidence sufficient to cast

some articulable doubt on the accuracy of the outcome of the disciplinary proceeding” in order to

satisfy the first element of his claim at summary judgment. Id. (internal quotations omitted).

However, in concluding that plaintiff failed to satisfy this first element, the Court did not focus

on evidence of procedural flaws, but rather found that because the student admitted to the



                                                  5
        Case 1:17-cv-11011-GAO Document 271 Filed 02/18/21 Page 6 of 10




underlying misconduct, he could not establish his innocence or that the outcome reached by the

educational institution was erroneous:

       The record in this case is insufficient to support Plaintiff’s case on either element. First,
       the evidence of an error by the Hearing Board is unpersuasive. The two findings that
       Plaintiff violated the no-contact orders are essentially undisputed. Plaintiff admits he
       violated the order egregiously but offers the patently inadequate justification that Gibney
       ‘consented’ to the violations. He does not contest the finding that he was predominantly
       responsible for the April 2013 incident of assault, arguing that he was acting in self
       defense. But the Hearing Board’s contrary conclusion was supported by substantial
       evidence and involved a credibility determination it was in the best position to make.

Id. Thus, the Court recognized in Haidak that a plaintiff cannot succeed on a Title IX erroneous

outcome claim without first establishing that the plaintiff is innocent of the underlying conduct.

       Consistent with this fundamental principle—that an erroneous outcome claim cannot

proceed without evidence that the plaintiff was innocent and thus disciplined in error—courts in

other circuits have rejected erroneous outcome claims where plaintiffs are unable to establish

that they are innocent of the underlying sexual misconduct. See Fairfax Cnty. Sch. Bd., 832 Fed.

App’x at 805 (“we agree with the Board that Doe’s admissions belie any assertion of innocence

and, thus, defeat his erroneous outcome claim.”); Doe v. Case W. Reserve Univ., 809 Fed. App’x

276, 280 (6th Cir. 2020) (plaintiff could not sustain erroneous outcome claim where he

acknowledged committing the underlying conduct, with the court finding “John’s concession is

enough to dispel the notion that his hearing resulted in an ‘erroneous outcome.’”); Valencia

Coll., 903 F.3d at 1236 (plaintiff “admitted the underlying conduct. . . . . [and] [b]ecause [he] has

not shown that there is a genuine issue about the correctness of the outcome of his disciplinary

proceeding, his Title IX claim fails.”).

       As was first identified in Yusuf and then re-affirmed by numerous federal courts, under a

Title IX erroneous outcome theory “the claim is that the plaintiff was innocent and wrongly

found to have committed an offense.” See Yusuf, 35 F.3d at 715. It must follow, then, that


                                                  6
          Case 1:17-cv-11011-GAO Document 271 Filed 02/18/21 Page 7 of 10




Mobus cannot succeed on his Title IX claim at trial unless he can first establish that he is

innocent of the underlying sexual misconduct for which he was found responsible by the

Committee. Evidence as to the truth of the allegations concerning that underlying sexual

misconduct is therefore directly relevant to the question of innocence and must be admissible at

trial.

    II.      Mobus’s Reliance on the “Articulable Doubt” Standard Applied to Dispositive
             Motions is Misplaced and Cannot be the Standard Applied at Trial.

          In the Motion, Mobus advocates for an inappropriately low standard of proof at trial on

the first element of his Title IX erroneous outcome claim, arguing that he merely needs to

articulate “some level of doubt” as to the accuracy of the Committee’s determination that he

engaged in sexual misconduct. Memorandum in Support of Plaintiff’s Motion in Limine to

Preclude a Retrial of the Underlying Proceedings (ECF No. 245-1), pp. 2–3.1 Mobus bases this

argument on cases limning the standard applied to dispositive motions involving Title IX

erroneous outcome claims. See id. (citing cases). While it may be sufficient at the dispositive

motion stage to allow a plaintiff’s claim to survive where some “articulable doubt” is presented

on the issue of innocence (and where all reasonable inferences must be drawn in the light most

favorable to the non-moving party), such an approach would be manifestly unreasonable at trial.

Applying the standard proposed by Mobus at trial would completely ignore the most basic

requirement for a successful Title IX erroneous outcome claim, i.e., that the disciplinary

proceeding was in fact erroneous because the disciplined student was in fact innocent of the

alleged misconduct. See Yusuf, 35 F.3d at 715.2


1
          Mobus advocates for the application of this “articulable doubt” standard of proof in his proposed jury
instructions, which should be rejected for the reasons identified in this Opposition. See Plaintiff’s Proposed Jury
Instructions (ECF No. 264), Plaintiff’s Proposed Instruction No. 14 at pp. 24–25.
2
          Moreover, the cases from the First Circuit relied upon by Mobus for his argument that the Court should not
consider evidence concerning the truth of the underlying sexual misconduct allegations are inapposite because they
did not address that issue in the context of a Title IX erroneous outcome claim. See Havlik v. Johnson & Wales

                                                         7
         Case 1:17-cv-11011-GAO Document 271 Filed 02/18/21 Page 8 of 10




        To illustrate this point, consider a situation where a plaintiff had been found responsible

by a college for having non-consensual sex with a complainant and later sues the college under a

Title IX erroneous outcome theory. During the course of discovery in the litigation, the college

obtains and authenticates text messages that plaintiff sent to a friend in which plaintiff admits to

having sex with the complainant in the underlying disciplinary proceeding while complainant

was “passed out, drunk,” and which include photographs of the complainant in an undeniable

state of incapacitation. Confronted with this evidence at deposition, the plaintiff then admits to

having intercourse with the complainant without consent, while complainant was incapacitated.

Under Mobus’s proposed trial standard, the plaintiff’s admission of guilt (and concomitant

inability to establish innocence) would have no consequence. According to Mobus, the plaintiff

could satisfy the first element of a Title IX erroneous outcome claim simply by pointing to

“flaws” or “weaknesses” in the way the college conducted its disciplinary proceedings or

claiming that the college’s personnel “mishandled” their functions, irrespective of the plaintiff’s

guilt. To be clear: under Mobus’s proposed trial standard, a plaintiff who has admitted to the

underlying sexual misconduct could still prove a Title IX erroneous outcome claim and be

awarded damages, despite the lack of any actual error in the outcome of the disciplinary

proceedings. That cynical and deeply troubling view simply cannot be the case, nor is it the law.

        Not only would Mobus’s proposed trial standard defy logic and contravene the well-

established standard of Yusuf, but it would also contravene the very intent of Title IX. Under

Mobus’s proposed trial standard, students who have committed rape can not only avoid the



Univ., 509 F.3d 25, 34–36 (1st Cir. 2007) (breach of contract); Doe v. Brown Univ., 210 F. Supp. 3d 310, 330–31
(D.R.I. 2016) (breach of contract); Gomes v. Univ. of Maine Sys., 365 F. Supp. 2d 6 (D. Me. 2005) (breach of
contract, Section 1983, and tort claims). Defendant does not contend that evidence concerning the truth of the
underlying sexual misconduct allegations against Mobus are relevant to Mobus’s claims for breach of contract,
rather, such evidence goes directly to the proof required for Mobus to establish his Title IX claim based on an
erroneous outcome theory of liability.

                                                        8
        Case 1:17-cv-11011-GAO Document 271 Filed 02/18/21 Page 9 of 10




consequences of their actions, but also may recover damages from an institution that correctly

determined their culpability. The fundamental purpose of Title IX is “[t]o avoid the use of

federal resources to support discriminatory practices and to provide individual citizens effective

protection against those practices.” Gebser v. Lago Vista Indep. Sch. Dist., 524 U.S. 274, 286

(1998) (internal quotation marks and citation omitted). To ensure equal opportunity to

educational opportunities as required by Title IX, colleges and universities are obligated to

investigate allegations of sexual misconduct and sexual harassment. See 34 C.F.R. § 106.45

(describing educational institutions’ obligations for processing formal complaints). To allow a

student who has in fact committed misconduct to nonetheless recover damages based on the

existence of alleged “procedural flaws” would contravene the essential purpose of Title IX.

       This Court should strongly reject Mobus’s invitation to adopt an unsuitable standard of

proof to be applied to his Title IX erroneous outcome claim at trial and should instead adopt a

trial standard that is grounded in case law and logic—that, in order to satisfy his Title IX

erroneous outcome claim, Mobus must first prove that the outcome was in fact erroneous, i.e.,

that he was innocent of the underlying sexual misconduct. To that end, evidence of the veracity

of the allegations of the underlying sexual misconduct must be admitted because it is directly

relevant to whether or not Mobus was, or was not, innocent of the sexual misconduct for which

he was found responsible.

                                         CONCLUSION

       For the foregoing reasons, the Court should deny Mobus’s Motion in Limine to Preclude

a Retrial of the Underlying Proceedings.




                                                 9
       Case 1:17-cv-11011-GAO Document 271 Filed 02/18/21 Page 10 of 10




                                              BARD COLLEGE

                                              By its attorneys,

                                              /s/ Scott A. Roberts
                                              Scott A. Roberts (BBO No. 550732)
                                                      sroberts@hrwlawyers.com
                                              Arielle B. Kristan (BBO No. 677048)
                                                      akristan@hrwlawyers.com
                                              HIRSCH ROBERTS WEINSTEIN LLP
                                              24 Federal Street, 12th Floor
                                              Boston, Massachusetts 02110
                                              (617) 348-4300
Dated: February 18, 2021




                                CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing and
paper copies will be sent to those indicated as non-registered participants on February 18, 2021.

                                              /s/ Scott A. Roberts
                                              Scott A. Roberts




                                                10
